In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00199-CV

PRINCESS EAGLIN, INDIVIDUALLY               §   On Appeal from the 462nd District
AND AS REPRESENTATIVE OF THE                    Court
ESTATE OF STARR BRUNSON,
DECEASED, Appellant                         §   of Denton County (17-1529-442)

V.                                          §   January 14, 2021

                                            §   Memorandum Opinion by Justice
JONATHAN PURCELL, M.D., Appellee                Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Princess Eaglin shall pay all of the costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell